Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


William W. Frey, Appellant                            Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CV-12-
No. 06-13-00086-CV        v.                          40619). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
Donnie Foster, Sheriff of Fannin County,              and Justice Carter participating.
Fannin County, Dr. Jagdish Shah,
Community Education Centers, Inc.,
Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed.
Therefore, we dismiss the appeal.
       We note that the appellant, William W. Frey, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MARCH 14, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk